Case 18-14269-SDM        Doc 37    Filed 07/24/19 Entered 07/24/19 15:48:46             Desc Main
                                   Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT FOR
                       THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:

DOROTHY ANN MAYS                                                     CASE NO. 18-14269


            APPLICATION FOR COMPENSATION OF SPECIAL COUNSEL

       COMES NOW, Terre M. Vardaman, Chapter 13 Trustee, and files this Application for

Compensation of Special Counsel, for and on behalf of Dorothy Ann Mays (the “Debtor”),

respectfully shows the Court the following:

                                                1.

       The Debtor filed her Chapter 13 Petition on October 30, 2018.

                                                2.

       The Debtor had a claim against the Equifax Information Services, LLC for injuries

suffered by the Debtor due to the inaccurate reporting on her credit file that she was deceased.

                                                3.

       With nunc pro tunc approval by this Court, the Debtor employed counsel The Dilorenzo

Law Firm, LLC, John C. Hubbard, LLC and Cochrun & Seals, LLC to represent her in the above

described claim.

                                                4.

       Plaintiff’s Counsel was successful in the representation of the Debtor. Settlement of the

Debtor’s claim has been reached, whereby the Debtor has accepted the gross settlement in the

amount $65,000.00 in full and complete settlement of said claim and cause of action.




                                         Page 1 of 3
Case 18-14269-SDM         Doc 37     Filed 07/24/19 Entered 07/24/19 15:48:46        Desc Main
                                     Document     Page 2 of 3


                                                        5.

        Plaintiff’s Collective Special Counsel, Cochrun & Seals, LLC seeks compensation for

professional fees to be awarded in the net amount of $10,833.33 and reimbursable expenses in

the amount of $854.00; John C. Hubbard seeks compensation for professional fees to be

awarded in the net amount of $10,833.33 and Joel Dilorenzo seeks compensation for

professional fees to be awarded in the net amount of $10,833.34.

        Wherefore, the Debtor prays that the Court approve compensation for professional fees,

and for any such other and further relief as is just.

        Respectfully submitted this the 24th day of July, 2019.

                                                        Respectfully submitted,


                                                        /s/Jeffrey K. Tyree
                                                        Jeffrey K. Tyree, MSB#9049
                                                        STAFF ATTORNEY FOR THE
                                                        CHAPTER 13 TRUSTEE,
                                                        TERRE VARDAMAN
                                                        PO BOX 1326
                                                        BRANDON, MS 39043
                                                        601-825-7663; jktyree26@gmail.com




                                           Page 2 of 3
Case 18-14269-SDM        Doc 37    Filed 07/24/19 Entered 07/24/19 15:48:46         Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF SERVICE
       I, the undersigned, hereby certify that I have this day forwarded via U.S. Mail, postage
prepaid, or electronically notified through the CM/ECF system, a true and correct copy of the
foregoing Application to Approve Settlement to:
       Gawyn Mitchell, Esq.
       gawyn123@gmail.com
       John C. Hubbard, Esq.
       johnchubbard@gmail.com
       This the 24th day of July, 2019.


                                                   /s/Jeffrey K. Tyree
                                                   Jeffrey K. Tyree




                                          Page 3 of 3
